Leneoot, Judge,
delivered the opinion of the court;
From a decision of the Board of Appeals of the United States Patent Office, affirming that of the Primary Examiner in denying patentability, in view of the prior art, of claims 21, 23, 24 and 25 of appellant’s application for a patent, appeal has been taken here. The application relates to a fastener in the nature of a snap fastener or spring stud fastener which is designed for securing upholstery panels to the interior of automobile bodies. The particular construction of appellant’s device is sufficiently shown by the terms of each of the claims involved, of which claim 21 is illustrative and which is as follows:
21. A metallic spring stud fastener complete in itself for securing a perforated panel to a supporting structure and capable of resilient expansion and contraction in entering an aperture in a wall of the supporting structure, formed from a single elongated strip of relatively stiff metal of a width materially less than the diameter of' said aperture by bending the intermediate portions thereof on lines transverse to the length of said strip to form a resilient shank having a nose and two outwardly bowed legs, and by bending the ends to form separate head sections capable of free movement toward and from each other upon contraction and expansion of said' shank, said head sections being disposed in planes substantially at right angles to the length of the shank, said legs between said head! sections and the point of maximum outward bowing converging throughout a distance many times the normal thickness of said wall of said supporting structure so that the fastener is adapted to hold panels to walls of varying thicknesses with a continuously effective yielding pressure.
The references relied upon are:
Saunders, 244,675, July 19, 1881.
Bauer, 321,940, July 14, 1885.
Hamburger, 432,938, July 22, 1890.
Place, l,679,266i July 31, 1928.
In addition to the above references, there appears in the record the French patent to Plaut, 387,068, of April 28, 1908, which was cited by the examiner as disclosing the limitations in claims 15 and 18 relating to the substantially closed loop head of the fastener. The board disagreed with the- examiner as to the applicability of the reference Plaut to said feature of claims 15 and 18, and reversed the examiner’s holding as to these two claims'. Claims 15 and 18 and the reference Plaut are, therefore, not before us for consideration.
The examiner’s decision in this appeal does not set out his detailed application of the references to appellant’s structure, but states that the claims stand finally rejected on the grounds stated in an interference decision in interference No. 62,812. The decision, by the' *947Examiner of Interferences, in said, interference, was appealed from to the Board of Appeals and the decision of the Examiner of Interferences was affirmed.
. The Board of Appeals in its decision in the instant case reversed the examiner’s action as to claims 15 and 18,.affirmed the same as to the other claims involved, and in its decision said:
Claims 21, 23, 24 and 25 correspond to .the issue counts of Interference No. 62,812. During the pendency of that interference, we had occasion to pass on the patentability of these claims and held them unpatentable over appellant’s prior patent in view of Hamburger and the other equivalent disclosures above referred to. We have given some consideration to the question of the patentability of these claims hut find no reason for changing the views formerly expressed.
The board’s decision in said interference case is not in the record át bar, but it does appear that the claims were found unpatentable there upon the same references as are cited here.
In considering the applicability of the references, it is important to note that the involved claims call for a fastener which is made of a single piece of wire, which, by bending at the middle portion thereof, forms a resilient shank consisting of a nose and two legs having outwardly bowed portions. • Appellant’s structure, therefore, i,s a fastener with two parts to the head formed by the ends of the bended wire which press together or nearly so as the nose enters the opening into which the fastener is projected. The nose or portion which penetrates the object to which the panel is to be fastened is diamond-shaped and is continuous at the point.
An important element of the various claims is that described in claim 21 as follows '•
* * * and by bending the ends to form separated head sections capable of free movement toward and from each other upon contraction and expansion of said shank, said head sections being disposed in planes substantially at right angles to the length of the shank, * * *.
This element is set .forth in similar language in all of the other claims here on appeal, and it, in conjunction with other elements of the claims, permits a wedging action so that the panel is drawn or wedged firmly upon the supporting structure.
The fastener in appellant’s patent, while being made of a single wire, differs from the structure involved here in that the ends of the wire are not continuous at the point of the nose but overlap each other in such a way as to permit the legs of the diamond-shaped nose to be pressed closer together, thereby permitting the entrance into the opening in the object to which the panel is to be fastened. Unlike the structure at bar, the head of the fastener is continuous and is not designed to flex or spread for the purpose aforesaid.
The patent to Hamburger is for a fastener for use with textile fabrics which is made in two parts, the male element of which is o.f *948concern here. This portion is clamped upon the surface of a fabric and the female element upon the surface of another fabric. The male' element consists o,f a diamond-shaped resilient shank or nose which, when placed into the opening of the other element, flexes inwardly along the sides or legs of the nose.
The patent to Bauer shows a fastener for gloves and other articles which is in the form of an elastic button which is designed to be attached to a flat metallic spring strip, and in this manner used for closing openings in garments such as the flaps in gentlemen’s trousers. The feature of the fastener relied upon by the tribunals below is that of the nose or protruding portion of the fastener which is continuous to the shank ends forming the head.
■ The patent to Saunders relates to a fastener for shoes, and the construction of the spring stud therein, which holds together two pieces of material is quite similar to Hamburger’s fastening device and the garment fastener of Bauer.
With respect to appellant’s prior patent the Board of Appeals in its decision stated:
* * * Structurally, the diamond element of the former fastener comprises parts which are separated at two of the angles instead of one, as in the present case. Flexing consequently takes place in accordance with a somewhat different principle. However, the remaining references show equivalent constructions wherein flexing in our opinion takes place in the same manner. Hamburger, for instance, shows a fastener including a male element of diamond shape having heads which are designed for application to one of the parts to he united. (Italics ours.)
Inasmuch as the board states that the structure of appellant’s application differs from the structure of his prior patent, and that the flexing of the fastener here involved “takes place in accordance with a somewhat different principle,” we fail to see wherein appellant’s prior patent has any relevancy to the issue before us.
With respect to the Hamburger patent, neither in the drawings nor the specification is there shown “separated head sections capable of free movement .toward and from each other upon contraction and expansion of said shank,” and neither of the Patent -Office tribunals specifically so found because, as hereinafter noted, there was no discussion in the decision o.f either of the Patent Office tribunals of the element of the claims here under consideration.
It is apparent that the flexing of the fastener shown by Plam-burger is obtained only through a lengthening and shortening of the diamond-shaped shank, which is the same principle involved in appellant’s prior patent, rather than by a lateral movement of the head sections toward and from each other. The drawings in the I-Iamburger patent which are relevant here are Figures 1 and 2; they show no clearance between the head sections at the base o.f the *949shank, and it must be borne in mind that these drawings show the male element in relaxed position, before flexing. Furthermore) Hamburger positively contemplates and provides for fixed anchoring of these head sections in the material to which his male element is applied. Bearing in mind that each of the claims on appeal requires that the head sections be “capable of free movement toward and from each other” (italics ours), as expressed in claim 21 and in equivalent language in the other claims, we can not see how it can be said that this element of the claims is met by the reference Hamburger.
From these considerations, it is not only our opinion that flexing of said shank can not take place in Hamburger’s structure under the principle underlying appellant’s device here involved, but also that Hamburger himself could never have contemplated such principle, and certainly his patent does not teach it. For this reason we are of the opinion that the Board of Appeals was in error in relying upon Hamburger for a principle of flexing admittedly not present in appellant’s prior patent.
This being true, the wedging action of the head sections and shank secured by appellant’s device is not possible in the device disclosed by Hamburger. These same observations are also applicable to the other references relied upon by the Patent Office tribunals.
We think it proper to observe that we find no discussion in the decision o.f the board, or in the statement of the examiner, with respect to the element of the claims here under consideration. It is our opinion that this element is not disclosed by the references, and that from such references this element would not be obvious to one skilled in the art. We are further of the opinion that said element lends novelty and utility to the structure described in the claims and that the claims are patentable.
For the reasons stated, the decision of the Board of Appeals is reversed.